Exhibit 10.54
AMENDMENT TO COMPROMISE AND SETTLEMENT AGREEMENT
     BE IT KNOWN, that on this the 30 day of March, 2010, Shell and Meridian
hereby amended the Compromise and Settlement Agreement (“Compromise”) Effective
as of September 1,20091 as follows:

  1.   Section III(A)(2) of the Compromise is hereby amended such that the date
for the Initial Payment shall be the earlier of the closing of the Corporate
Transaction or May 1,2010.     2.   Section III(A)(4), subsection (l) of the
Compromise is hereby amended to extend the date set out from April 1,2010 to
May 1,2010. Furthermore, Section III(A)(4), subsection (3) is hereby amended to
extend the date set out from April 2, 2010 to May 2, 2010.

In all other respects, the Compromise shall remain in force and effect.

            SO AGREED:    The Meridian Resource Corporation
      BY:   /s/ Paul D. Ching          Title: Chairman, CEO and President       
       

            SO AGREED:  Shell Oil Company, SWEPI LP
      BY:   /s/ B. K. Garrison        Title: Attorney-in-Fact         

         

 

1   “Shell” and “Meridian” shall have the same meaning as was defined in the
Compromise. Moreover, all capitalized terms used herein shall have the same
meaning as assigned in the Compromise.

 